Argued December 1, 1924.
This case was zealously tried in the court below, and on the part of the defendant it was urged that under all the evidence, the verdict should be for the defendant. Subsequently, a motion to enter judgment non obstante veredicto was overruled by the court. A new trial was *Page 463 
refused, and judgment entered in favor of the plaintiff on the verdict.
The evidence was conflicting and susceptible of opposite conclusions, but all the testimony was fairly submitted by the trial judge, and on consideration, the motion for a new trial was again refused, in an opinion which convinces us that no substantial error was committed in any of the matters of which the defendant complains.
We agree in this conclusion, and the judgment is affirmed for the reasons given by the trial judge.